Citation Nr: 9930724	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back disability, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from April 1967 to 
April 1971.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a May 1993 decision of the RO.  

In September 1997, the Board remanded the case for further 
development.  

The veteran claims that he is entitled to an earlier 
effective date for the service-connected mechanical low back 
pain and to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  
However, these issues have not been developed for appellate 
review and are referred to the RO for appropriate 
development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected low back disability is 
shown to be manifested by arthritic changes and findings 
referable to disc herniation at L4-5 with persistent and 
constant symptoms of low back pain, paraspinous spasm, 
decreased sensory status, paresthesia, radiculopathy, 
apparently absent reflexes and other neurological findings 
which more nearly approximate a level of pronounced 
incapacity; there is no demonstration of fracture of 
vertebrae or ankylosis of the spine.  



CONCLUSIONS OF LAW

The criteria for the assignment of a rating of 60 percent for 
the service-connected low back disability have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On VA examination in April 1993, the veteran reported having 
constant pain in the mid to low back that would occasionally 
radiate down the posterior aspect of the legs to the level of 
the feet.  His radicular pain was worse if he was standing or 
sitting for prolonged periods of time and radiated from the 
posterior aspect of his leg, down the medial aspect of his 
right leg, to the level of his knee.  There was also reported 
to be mild gait antalgia.  

On a VA radiology report in November 1993, the impression was 
that of a large central and left posterolateral disk 
herniation at L4-5, which caused moderate left anterolateral 
effacement of the thecal sac, left lateral recess narrowing, 
probable impingement on the axillary nerve root sleeve and 
probable involvement of the left neural foramen at this 
level.  There was also reported to be less severe disk bulge 
at L3-4 and L5-S1.  

During a hearing at the RO in January 1994, the veteran 
testified that he had pain in his back that radiated to his 
legs.  He reported that he also had numbness in his legs and 
could not stand.  Reportedly, others had to assist him to get 
out of bed to go to the bathroom.  He reported that he had 
muscle spasm along with his back pain.  

On VA examination in August 1994, the veteran reported to 
having considerable limitation on forward flexion and lateral 
motion.  He was reported to have spasm of paraspinal muscles 
in the lumbar area and sensory status was decreased at the 
L4-5 distribution.  The veteran was diagnosed with severe low 
back pain secondary to herniated lumbar disc and degenerative 
arthritis of the lumbar spine with narrowing at L4-5.  

In January 1995, a VA outpatient treatment record reported 
that the veteran had had chronic low back pain since 1968 and 
that pain in the lower back radiated down the right leg with 
electrical feelings and spasm.  A MRI was reported to show 
mild left neuroforaminal stenosis and moderate 
circumferential disc bulge at L4-5.  Electromyography and 
nerve conduction studies were reported to be normal and 
negative for radiculopathy.  Motor function of the lower 
extremities was reported to be 5/5, and sensory was intact.  
The veteran was assessed with chronic low back pain.  

On VA examination in April 1998, the veteran reported having 
had two injuries to his back in service.  He was reported to 
have had progressive low back pain over the ensuing years 
which had become quite severe in the late 1980's and early 
1990's.  He was reported to have completely discontinued all 
of his medication for his back because of a fairly serious 
cardiac condition.  A November 1994 MRI was reported to show 
a disk herniation central to left-sided into the L4-5 level.  
A November 1993 CT scan was reported to show a central to 
left-sided disk herniation at the L4-5 level.  

The veteran was noted to have a constant burning low back 
pain which radiated down the anteromedial part of the right 
leg to the level of the foot.  The pain was reported to be 
located centrally in the L4-5 area and down to the sacrum.  
The pain was reported to be made worse by sitting or standing 
for any prolonged periods of time.  The veteran indicated 
that he felt that he could no longer walk more than a block 
before getting symptoms of spinal stenosis such as neurologic 
claudication in the legs, inability to proceed and a severe 
constant pain.  He was reported to wear a thoracolumbosacral 
orthosis, which was a rigid plastic body brace and a laced 
metal back brace.  He was reported to ambulate with the use 
of a cane.  

An examination of the spine was reported to show significant 
paraspinous spasm, worse on the right than the left.  The 
lumbosacral range of motion was reported to show forward 
flexion to 20 degrees, hyperextension to 5 degrees, and 
lateral bending to 10 degrees and rotation to 10 degrees, 
bilaterally.  Deep tendon reflexes were reported to be "0" 
with the right knee and ankle with a positive stretch test 
noted on straight leg raising.  The left side was reported to 
show reflexes of 1-2+ in the knee and ankle and sensation was 
diminished in the L4-5 and S1 distribution of the right leg.  
X-ray studies were reported to show worsening of facet 
arthritis throughout the entire lumbosacral spine.  

The veteran's diagnosis, based upon previous scans and 
current examination, was a disk herniation, central and left-
sided at the L4-5 level with evidence of radiculopathy and 
diminished reflexes.  His facet arthritis from L1 to L4 or L5 
was reported to have worsened since his CT scan in November 
1993.  The examiner reported that arthritis of the 
lumbosacral spine was related to his previous diagnosis of 
mechanical low back pain.  His range of motion was also 
reported to have worsened since his November 1993 
examination.  

On another VA examination in April 1998, the veteran was 
reported to have pain in the low back that was aggravated by 
standing, walking or bending.  Some paresthesia was reported 
to have been experienced down his thigh and inner leg, but 
these had been inconsistent and not a primary complaint.  The 
veteran was reported to have been using special beds and car 
seats to help his chronic recurrent back pain.  The veteran 
was reported to have been able to maintain employment despite 
his chronic pain syndrome, although he had developed 
significant cardiac disease that had greatly restricted his 
ability to function or work.

The veteran reported experiencing low back pain upon walking 
or bending.  On inspecting the paraspinal muscles during 
flexion, there was reported to be some increased tone when he 
reached 60 degrees.  The veteran was reported to be able to 
twist to either side without any unilateral spasm or 
limitation being observed.  His deep tendon reflexes were 
reported to be 1-2+ at the knees and ankles, the latter being 
particularly increased with reinforcement.  Sensory 
examination was reported to be normal, and gait testing 
revealed normal ability to walk on toes and heels.  Romberg 
was reported to be absent.  The veteran was diagnosed with 
history of chronic low back pain since injury in the Republic 
of Vietnam in 1970.  This was reported to be incapacitating 
subjectively due to pain and limitation of ability to stand, 
bend or carry.  He was reported to have some paresthesia in 
the right leg, but no evidence on examination based on muscle 
strength, reflexes or sensation that would indicate a 
radiculopathy.  


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for the service-connected mechanical 
low back pain is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.40, 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5285 
(1999), residuals of a fracture of vertebra with cord 
involvement, requiring one to be bedridden or requiring long 
leg braces warrants a 100 percent rating.  Special monthly 
compensation should be considered; with lesser involvements 
one should be rated for limited motion and nerve paralysis.  
Residuals of fracture of vertebra without cord involvement 
and abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent rating.  In other cases one should be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5286 
(1999), complete bony fixation (ankylosis) of the spine with 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent rating.  
Complete bony fixation (ankylosis) of the spine at a 
favorable angle warrants a 60 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1999), favorable ankylosis of the lumbar spine warrants a 40 
percent rating and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5292 
(1999), when the lumbar spine has limitation of motion which 
is severe, a 40 percent rating is warranted; when the lumbar 
spine has limitation of motion which is moderate, a 20 
percent rating is warranted; and when the lumbar spine has 
limited motion which is slight, a 10 percent rating is 
warranted.  

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is warranted.  When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  When 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is warranted.  38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5295 
(1999), severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above symptoms with abnormal mobility on forced motion, 
warrants a 40 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending and lateral spine motion 
warrants a 20 percent rating.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
Lumbosacral strain with slight subjective symptoms only 
warrants a noncompensable rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5295 (1999).  

The veteran contends, in essence, that his service-connected 
mechanical low back pain is severe enough to warrant an 
increased rating.  

On VA examination in August 1994, the veteran was reported to 
have spasm of the paraspinal muscles in the lumbar area and 
decreased sensory status at the L4-5 distribution.  He was 
diagnosed with severe low back pain secondary to herniated 
lumbar disc and degenerative arthritis of the lumbar spine.  

One of the most recent VA examinations in April 1998 also 
noted that the veteran had constant burning low back pain 
which radiated down the anteromedial part of the right leg to 
the level of the foot.  The pain was reported to be located 
centrally in the L4-5 area and down to the sacrum.  He was 
reported to have significant paraspinous spasm, forward 
flexion to 20 degrees, hyperextension to 5 degrees, lateral 
bending to 10 degrees, bilaterally, and rotation to 10 
degrees, bilaterally.  The veteran's diagnosis, based upon 
the examiner's review of previous scans and the current 
examination, was a disk herniation, central and left-sided at 
the L4-5 level with evidence of radiculopathy and apparently 
absent reflexes.  The examiner reported that the veteran's 
arthritis of the lumbosacral spine was related to his 
previous diagnosis of mechanical low back pain and that his 
range of motion had worsened.  

Based on its review of the evidence of record, the Board 
finds that the veteran's service-connected low back 
disability is shown to be manifested by disc disease at L4-5 
with persistent and constant symptoms of low back pain, 
paraspinous spasm, decreased sensory status, paresthesia, 
radiculopathy, impaired reflexes and related neurological 
findings.  Consequently, the Board is of the opinion that the 
veteran's service-connected disability picture more nearly 
approximates a pronounced level of incapacity and warrants 
the assignment of a 60 percent rating pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 5293 (1999).  

The Board acknowledges that the veteran has a limited range 
of motion as well as pain on motion of the lumbar spine.  
However, the medical evidence of record does not demonstrate 
that there is functional loss or weakness due to pain that is 
so severe as to be comparable to ankylosis.  There is also no 
demonstration of residuals of a fractured vertebra.  Thus, a 
rating higher than 60 percent is not warranted pursuant to 38 
C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Codes 5285, 
5286 (1998).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

A rating of 60 percent for the service-connected low back 
disability is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

